Curia advisare vult.

Shippen, C. J.,
now delivered the unanimous opinion of the court. We adhere to the doctrine which we laid down at Nisi Prius, that under the act of 1705, the real estate of a mother is subject to the same rules of distribution as that of a father dy*513ing intestate; and such has been the uniform construction of the act, which is warranted by 2 Vez. 213.
We have each of us made every inquiry in our power, respecting the extension of the English statute of 4 and 5 Anne, c. 16, as to warranties ; and not being able to discover a single instance wherein it has been extended, we are of opinion that the lessors of the plaintiff are barred from recovering the lands in question by the collat warranty in this case, real assets having descended from their father David Eshelman to them, to a greater amount than the value of the premises. '
Let judgment be entered for the defendant.